Citation Nr: 0806455	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  07-32 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for varicose 
veins of the left lower extremity.

2.  Entitlement to an initial compensable rating for varicose 
veins of the right lower extremity.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection and awarded 
noncompensable ratings for varicose veins of the right and 
left lower extremities.  This appeal is remanded to the RO 
via the Appeals Management Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.

First, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2007).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and their representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the veteran was not given notice of 
what was required to substantiate her claims for initial 
compensable ratings for varicose veins of the lower 
extremities, or what evidentiary burdens she must overcome 
with respect to these claims.  The RO's August 2006 
correspondence pertains solely to the general issue of 
service connection.  Therefore, a remand is required in order 
to allow sufficient notice to the veteran.  Upon remand, the 
veteran will be free to submit additional evidence and 
argument on the questions at issue.
The Board regrets any further delay in this case.  However, 
the Board finds that the defect in the content of the August 
2006 notice has potentially affected the fairness of the 
adjudication and is bound by the Court's decision in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), which requires that 
proper notice be provided to the veteran prior to an RO 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of any information 
or lay or medical evidence not previously 
provided that is necessary to substantiate 
the claims for initial compensable ratings 
for varicose veins of the lower 
extremities, and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on her behalf.  The 
notice should also ask the appellant to 
provide any evidence in her possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

2.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

